DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This action is in response to the remarks filed on 7/15/2021. The amendments filed on 7/15/2021 are entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7, 11, 17, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi et al. (U.S. Pub. No. 20100061596) hereinafter Mostafavi, in view of Muraoka et al. (U.S. Pub. No. 20130156267) hereinafter Muraoka, in view of Payne et al. (U.S. Pub. No. 20110158386) hereinafter Payne, in further view of Sato et al. (U.S. Pub. No. 20060279428) hereinafter Sato.
Regarding claim 1, primary reference Mostafavi teaches:

at least one camera configured to acquire from the subject a video sequence having one or more image frames (figure 1, “optical device 12”;  [0030], the optical device may be a camera); and 
a computer, in signal communication with the at least one camera, and configured to receive therefrom signals associated with the video sequence (figure 1, processor 14; [0030], processor 14; [0031]; [0043]), the computer including: 
a processor configured to apply a signal processing to signals associated with at least one portion of the subject's body to determine a breathing pattern of the subject based on a movement of the at least one portion of the subject's body (figure 1, processor 14; [0030], processor 14; [0031]; [0038], breathing chart and time series are related with breathing pattern of a patient based on body movement as in [0033]-[0036]; [0039]; [0043] time series of the measured level of similarities is analyzed by the processor 14 in real time to determine if there is irregularity in the breathing pattern of the patient; [0045]), and 
a display configured to at least display data indicative of the breathing pattern (figure 1, monitor 16; [0031], “information determined by the processor 14 may be displayed in the monitor 16”).
Primary reference Mostafavi fails to teach:
a processor configured to apply a differential signal processing
However, the analogous art of Muraoka of a breathing movement measurement and analysis system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing pattern analysis device of Mostafavi to incorporate the differential movement signal processing feature as taught by Muraoka because it provides additional analysis of breathing variables such as expiratory and inspiratory times and this is directed related to diseases such as obstructive pulmonary disease or mixed pulmonary disease ([0147]-[0148]). 
Primary reference Mosafavi further fails to teach:
wherein the processor is configured to assemble a breathing waveform describing the breathing pattern by: 
a) generating, using an image frame in the video sequence, a second image indicating an edge of the subject's body, wherein the second image is generated by taking a derivative of a region of interest along a line within the region of interest to identify an edge of the subject's body

a) generating, using an image frame, a second image indicating an edge of the subject's body, wherein the second image is generated by taking a derivative of a region of interest along a line within the region of interest to identify an edge of the subject's body ([0048], “A very low tissue threshold is used to find the edge of the body (i.e., air/tissue boundary) in the image, and the average transition from air to tissue is calculated. The edge of the body (i.e., air/tissue boundary) is identified by lines 152. The outer edge of the abdominal wall of the body is found by looking for the point of highest negative derivative, traveling towards the center from the outer edge.” The derivative measurement is considered to be the second image as it identifies the edge of the body); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing pattern analysis device of Mostafavi and Muraoka to incorporate the derivative method of determining an outer edge as taught by Payne because the air tissue boundary between the body and air will produce a high negative derivative that can efficiency produce the location of the edge of the body ([0048]). 
Primary reference Mostafavi further fails to teach:
b) selecting, using the second image, at least one region of pixels around an edge of the subject's body; 

However, the analogous art of Sato of a condition analysis apparatus for sampling an object (abstract) teaches:
b) selecting, using the second image, at least one region of pixels around an edge of the subject's body ([0067], the 3-D shape produces a region around the edge of a subject’s body; [0078], “In this case, also, the 3-D shape generation section 23 is not necessary, and the output information generation section 24 generates analysis information for displaying the areas defined by the area definition section 22 over the illustration showing the schematic external shape of the body printed on the film”; [0102]; “In addition, in this embodiment, the display 40 displays the defined area over a 3-D shape allowing recognition of the shape of the person 2. Thus, the state of the person 2, in particular the breathing state thereof, can be easily and accurately grasped. Further, the 3-D shape generation section 23 generates a 3-D shape allowing recognition of the body shape of the person 2, allowing the breathing state of the person 2 to be clearly grasped.” The defined area over a 3-D shape produces a region of pixels around an edge of the subjects body with the “body shape” representing the edge. This is further shown in figures 7-9 with the 3-D shape providing an edge on the upper portion of the body); 
c) dividing each selected region of pixels of the second image into at least two defined portions, wherein a first portion and a second portion of the at least two defined portions are divided by an edge of the subject's body ([0067], the 3-D shape produces a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, and Payne to incorporate the the edge detection process for body movement determination as taught by Sato because it facilitates 
Regarding claim 2, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further teaches:
wherein the signals associated with the at least one portion of the subject's body comprise signals from a head, a face, a neck, a shoulder, a chest, a torso, an arm, a palm, or a combination thereof ([0038]; [0054], “motion of chest”).
Regarding claim 3, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further teaches:
wherein the computer is external to the at least one camera (processor 14 being external to optical device 12 in figure 1; [0030]; [0031]).
Regarding claim 4, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further teaches:
wherein the processor is further configured to process received signals to determine one or more physiological parameters selected from a list comprising a heart rate, a breathing amplitude ([0039], peak values and amplitude), a breathing frequency ([0039], period T of the patient’s breathing cycle), an exhalation flow rate and a pulse transit time.
Regarding claim 7, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further teaches:
wherein the processor is configured to determine the breathing pattern by determining a vertical movement of the at least one portion of the subject's body ([0057], “input images are analyzed in real time as a time series to determine periodic 
Regarding claim 11, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further teaches:
wherein the at least one camera is housed within a mobile device ([0030], camera and processor may be housed together; [0069], mobile telephony from processor disclosed by “data communication connection to a corresponding type of telephone line” and “wireless links”).
Regarding claim 17, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further teaches:
further comprising a user interface configured for selecting at least one region of interest (ROI) in the subject's body using the video sequence ([0064], “user input device is cursor control 1516, such as a mouse, a trackball, or cursor direction keys for communicating direction information and command selections to processor 1504 and for controlling cursor movement on display 1512” and “input device typically has two degrees of freedom in two axes, a first axis (e.g. x) and a second axis (e.g. y), that allows the device to specific positions in a plane; see also region of interest in [0049] and [0052]).
Regarding claim 27, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further fails to teach: 

However, the analogous art of Payne of a method and system for measuring visceral fat mass (abstract) teaches:
wherein the edge is identified within the region of interest by identifying a corresponding change in the derivative of the line within the region of interest ([0048], “A very low tissue threshold is used to find the edge of the body (i.e., air/tissue boundary) in the image, and the average transition from air to tissue is calculated. The edge of the body (i.e., air/tissue boundary) is identified by lines 152. The outer edge of the abdominal wall of the body is found by looking for the point of highest negative derivative, traveling towards the center from the outer edge.” The derivative measurement is considered to be the second image as it identifies the edge of the body)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing pattern analysis device of Mostafavi, Muraoka, Payne, and Sato to incorporate the derivative method of determining an outer edge as taught by Payne because the air tissue boundary between the body and air will produce a high negative derivative that can efficiency produce the location of the edge of the body ([0048]). 
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Muraoka, in view of Payne, in further view of Sato as applied to claim 4 above, and further in view of Poh et al. (U.S. Pub. No. 20110251493) hereinafter Poh, in further view of Mestha (U.S. Pub. No. 20130218028) hereinafter Mestha.
Regarding claim 5, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 4. Primary reference Mostafavi further fails to teach:
wherein the processor is further configured to detect the heart rate by tracking an image intensity change of the subject's skin
However, the analogous art of Poh of a method of measuring physiological parameters from an image sequence of the human face (abstract) teaches:
wherein the processor is further configured to detect the heart rate by tracking an image intensity change of the subject's skin ([0008] heart rate; see also [0005]-[0007] for pixels which include an image intensity change; [0032]; [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, and Sato to incorporate the heart rate detection based on image intensity as taught by Poh because it enables the measurement in an automated fashion through non-contact means such as video recordings of the human face ([0032]). 
Primary reference Mostafavi further fails to teach:
wherein the processor is further configured to detect the pulse transit time by tracking an image intensity change of the subject's skin
However, the analogous art of Mestha of a system for determining arterial pulse transit time (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, Sato and Poh to incorporate the pulse transit time calculation as taught by Mestha because it enables the measurement of the quantities in a non-contact fashion for patients with sensitive skin such as premature babies ([0002]). 
Claims 6 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Muraoka, in view of Payne, in further view of Sato as applied to claims 1 or 4 above, and further in view of Kane et al. (U.S. Pub. No. 20150320338) hereinafter Kane. 
Regarding claim 6, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 4. Primary reference Mostafavi further teaches:
wherein the processor is further configured to determine the breathing frequency, the breathing amplitude ([0039]).
Primary reference Mostafavi further fails to teach:
the exhalation flow rate from the breathing pattern
However, the analogous art of Kane of a system for monitoring pulmonary edema (abstract) teaches:
the exhalation flow rate from the breathing pattern ([0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern 
Regarding claim 15, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further teaches:
wherein the processor is configured to determine, using the breathing pattern, a volume flow rate of exhaled air to determine an energy expenditure
However, the analogous art of Kane of a system for monitoring pulmonary edema (abstract) teaches:
wherein the processor is configured to determine, using the breathing pattern, a volume flow rate of exhaled air to determine an energy expenditure ([0020]; [0037]; Kane teaches to determine exhalation volume which the applicant defines as being an interchangeable concept with energy expenditure in the applicant’s specification in [0053] on p. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, and Sato to incorporate the volume flow rate determination as taught by Kane because it enables a physician to manage airway pressure precisely in a therapeutic respiratory regimen ([0020]). 
Claims 8 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Muraoka, in view of Payne, in further view of Sato as applied to claim 1 above, and further in view of Miyake (U.S. Pub. No. 20090292220) hereinafter Miyake. 
Regarding claim 8, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further fails to teach:
d) computing, for each selected region of pixels, a differential defined by

    PNG
    media_image1.png
    45
    111
    media_image1.png
    Greyscale

e) calculating a plurality of differentials dI by repeating steps a) to d) for a plurality of image frames in the video sequence; and 
f) assembling a breathing waveform using the computed plurality of differentials dl.

However, the analogous art of Miyake of a respiration monitoring apparatus with an image acquisition device (abstract) teaches:
d) computing, for each selected region of pixels ([0077]-[0081], this section describes differential calculations for calculating a plurality of different shown in equation 5 which teaches to the use of the basic differential equation for a region of pixels as a whole), a differential defined by

    PNG
    media_image1.png
    45
    111
    media_image1.png
    Greyscale

e) calculating a plurality of differentials dI by repeating steps a) to d) for a plurality of image frames in the video sequence ([0077]-[0081] for calculation of differentials in equation 5; see also [0082]-[0100] for further calculations related to determination of 
f) assembling a breathing waveform using the computed plurality of differentials dl ([0100], breathing waveform from the displacement waveform; [0110]; [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, and Sato to incorporate the computation of a plurality of differentials to assemble a breathing waveform as taught by Miyake because changes of displacement speed at neighboring pixels may be substantially equal to each other and a differential equation provides a minimization of error of these neighboring pixels ([0080]). 
Regarding claim 26, the combined references of Mostafavi, Muraoka, Payne, Sato, and Miyake teach all of the limitations of claim 8. Primary reference Mostafavi further fails to teach:
wherein dA is a value describing an intensity of a first portion of the at least two defined portions and wherein dB is a value describing an intensity of a second portion of the at least two defined portions
However, the analogous art of Miyake of a respiration monitoring apparatus with an image acquisition device (abstract) teaches:
wherein dA is a value describing an intensity of a first portion of the at least two defined portions and wherein dB is a value describing an intensity of a second portion of the at least two defined portions ([0076]-[0081], this section describes differential calculations for calculating a plurality of different shown in equation 5 and includes the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, Sato, and Miyake to incorporate the computation of a plurality of differentials as taught by Miyake because changes of displacement speed at neighboring pixels may be substantially equal to each other and a differential equation provides a minimization of error of these neighboring pixels ([0080]). 
Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Muraoka, in view of Payne, in view of Sato, in further view of Miyake as applied to claim 8 above, and further in view of Kadhiresan (U.S. Pat. No. 5974340) hereinafter Kadhiresan. 
Regarding claim 9, the combined references of Mostafavi, Muraoka, Payne, Sato and Miyake teach all of the limitations of claim 8. Primary reference Mostafavi further fails to teach:
wherein the processor is further configured to filter the breathing waveform by applying a low-pass filter

wherein the processor is further configured to filter the breathing waveform by applying a low-pass filter (col 3, lines 13-17; col 4, lines 34-38, lines 56-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, Sato and Miyake to incorporate the low-pass filter as taught by Kadhiresan because it provides the signal component of respiration from an otherwise noisy signal (col 3, lines 13-17; col 4, lines 34-38, lines 56-57). 
Regarding claim 10, the combined references of Mostafavi, Muraoka, Payne, Sato, Miyake, and Kadhiresan teach all of the limitations of claim 9. Primary reference Mostafavi further fails to teach:
wherein the low-pass filter has a cut-off frequency of approximately 2 Hz
However, the analogous art of Kadhiresan of a respiratory waveform measurement and diagnostic device (abstract) teaches:
wherein the low-pass filter has a cut-off frequency of approximately 2 Hz (col 3, lines 13-17; col 4, lines 34-38, lines 56-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, Sato, Miyake, and Kadhiresan to incorporate the 2 Hz cut-off frequency as taught by Kadhiresan because it obtains the . 
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Muraoka, in view of Payne, in further view of Sato as applied to claim 1 above, and further in view of Imamura et al. (U.S. Pub. No. 20150029321) hereinafter Imamura. 
Regarding claim 12, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further fails to teach:
further comprising a light source configured to illuminate the at least one portion of the subject's body
However, the analogous art of Imamura of a light projection and analysis system (abstract) teaches:
further comprising a light source configured to illuminate the at least one portion of the subject's body ([0073]-[0074], light source E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, and Sato to incorporate the light source as taught by Imamura because it enables the system to provide specific wavelengths of light for analysis by an imaging system, providing more accurate and less noisy images ([0074]). 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Muraoka, in view of Payne, in further view of Sato as applied to claim 1 above, and further in view of Poh. 
Regarding claim 13, the combined references of Mostafavi, Muraoka, Payne, and Sato teach all of the limitations of claim 1. Primary reference Mostafavi further teaches:
wherein the processor is further configured to compute a Fast Fourier Transform (FFT) spectrum ([0061], Fourier transform), 
Primary reference Mostafavi further fails to teach:
using an intensity signal associated with one or more pixels associated with the subject's face, to determine a heart rate of the subject.
However, the analogous art of Poh of a system for measuring physiological parameters (abstract) teaches:
using an intensity signal associated with one or more pixels associated with the subject's face ([0005]; [0007]), to determine a heart rate of the subject ([0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, and Sato to incorporate the use of an intensity signal associated with the subject’s face as taught by Poh because it can provide the user with physiological measurements based on only pixels in a region of interest which decreases noise and improves accuracy ([0005]). 
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Muraoka, in view of Payne, in view of Sato in further view of Poh as applied to claim 13 above, and further in view of Clifton et al. (U.S. Pub. No. 20150379370) hereinafter Clifton. 
Regarding claim 14, the combined references of Mostafavi, Muraoka, Payne, Sato, and Poh teach all of the limitations of claim 13. Primary reference Mostafavi further fails to teach:
wherein the processor is further configured to generate, using the FFT spectrum, a color map indicating a variation of a peak amplitude of the FFT spectrum at the heart rate across different areas of the subject's face
However, the analogous art of Clifton of a method for signal analysis of period intensity variations in a patient (abstract) teaches:
wherein the processor is further configured to generate, using the FFT spectrum, a color map indicating a variation of a peak amplitude of the FFT spectrum at the heart rate across different areas of the subject's face ([0021]; [0069], color coded maps show the heart rate data across the regions of a face specifically figures 5D and 5F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, Sato, and Poh to incorporate the use of a color map as taught by Clifton because it shows the user portions of the face where the heart rate data is more clearly measured for purposes of determining a better signal ([0069]). 
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Muraoka, in view of Payne, in further view of Sato as applied to claim 1 above, and further in view of Mestha.

wherein the processor is further configured to determine variations in pulse transit times in the subject by analyzing a time difference between photoplethysmography (PPG) signals associated with different body sites
However, the analogous art of Mestha of a system for determining an arterial pulse transit time (abstract) teaches:
wherein the processor is further configured to determine variations in pulse transit times in the subject by analyzing a time difference between photoplethysmography (PPG) signals associated with different body sites ([0012], proximal region 108 and distal region 109 in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Muraoka, Payne, and Sato to incorporate the determination of variations in pulse transit time analyses as taught by Mestha because it enables the determination of physiological signals by non-contact means ([0002]). 
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Sato, in further view of Payne.
Regarding claim 18, primary reference Mostafavi teaches:
 A method for monitoring a subject under free-living conditions (abstract), the method comprising: 

selecting at least one region of interest (ROI) in the subject's body using the video sequence ([0033], “a part of the patient” “portion of the image frame is then selected as the image template” is considered to be a region of interest selection); 
applying, using the computer, a signal processing using image intensities corresponding to the selected ROI to determine a body movement of the subject figure 1, processor 14; [0030], processor 14; [0031]; [0038], breathing chart and time series are related with breathing pattern of a patient based on body movement as in [0033]-[0036]; [0039]; [0043] time series of the measured level of similarities is analyzed by the processor 14 in real time to determine if there is irregularity in the breathing pattern of the patient; [0045]); 
determining a breathing pattern based on the body movement figure 1, processor 14; [0030], processor 14; [0031]; [0038], breathing chart and time series are related with breathing pattern of a patient based on body movement as in [0033]-[0036]; [0039]; [0043] time series of the measured level of similarities is analyzed by the processor 14 in real time to determine if there is irregularity in the breathing pattern of the patient; [0045]); and 
generating a report indicative of the breathing pattern of the subject (figure 1, monitor 16; [0031], “information determined by the processor 14 may be displayed in the monitor 16”).
Primary reference Mostafavi fails to teach:

However, the analogous art of Sato of a condition analysis apparatus for sampling an object (abstract) teaches:
Applying, using the computer, an edge detection process to identify a variation in image intensities corresponding to the selected ROI to determine a body movement of the subject ([0067], the 3-D shape produces a region around the edge of a subject’s body; [0078], “In this case, also, the 3-D shape generation section 23 is not necessary, and the output information generation section 24 generates analysis information for displaying the areas defined by the area definition section 22 over the illustration showing the schematic external shape of the body printed on the film”; [0102]; “In addition, in this embodiment, the display 40 displays the defined area over a 3-D shape allowing recognition of the shape of the person 2. Thus, the state of the person 2, in particular the breathing state thereof, can be easily and accurately grasped. Further, the 3-D shape generation section 23 generates a 3-D shape allowing recognition of the body shape of the person 2, allowing the breathing state of the person 2 to be clearly grasped.” The defined area over a 3-D shape produces a region of pixels around an edge of the subjects body with the “body shape” representing the edge. This is further shown in figures 7-9 with the 3-D shape providing an edge on the upper portion of the body; [0103], “Displaying sampling-point-moves in respective parts of the body of the person 2 over a 3-D shape showing the external shape of the body facilitates recognition of the sampling-point-moves in the respective parts of the body (in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi to incorporate the edge detection process for body movement determination as taught by Sato because it facilitates recognition between moveable body regions and provides more accurate measurements from a 3-D patient shape movement ([0076]). 
Primary reference Mostafavi further fails to teach:
Applying, using the computer, a differential edge detection process to identify a variation in intensities
However, the analogous art of Payne of a method and system for measuring visceral fat mass (abstract) teaches:
Applying, using the computer, a differential edge detection process to identify a variation in intensities ([0048], “A very low tissue threshold is used to find the edge of the body (i.e., air/tissue boundary) in the image, and the average transition from air to tissue is calculated. The edge of the body (i.e., air/tissue boundary) is identified by lines 152. The outer edge of the abdominal wall of the body is found by looking for the point of highest negative derivative, traveling towards the center from the outer edge.” The derivative measurement is considered to be the second image as it identifies the edge of the body); 

Regarding claim 19, the combined references of Mostafavi, Sato, and Payne teach all of the limitations of claim 18. Primary reference Mostafavi further teaches:
wherein at least one portion of the subject's body comprises a head, a face, a neck, a shoulder, a chest, a torso, an arm, a palm, or a combination thereof ([0038]; [0054], “motion of chest”).
Regarding claim 20, the combined references of Mostafavi, Sato, and Payne teach all of the limitations of claim 18. Primary reference Mostafavi further teaches:
wherein the method further comprises processing the video sequence to determine one or more physiological parameters selected from a list comprising a heart rate, a breathing amplitude ([0039], peak values and amplitude), a breathing frequency ([0039], period T of the patient’s breathing cycle), an exhalation flow rate, an exhalation volume, an energy expenditure, and a pulse transit time.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Sato, in further view of Payne, as applied to claim 18 above, and further in view of Miyake (U.S. Pub. No. 20090292220) hereinafter Miyake. 

wherein the method further comprises assembling a breathing waveform describing the breathing pattern by:
a) generating, using the video sequence, a plurality of differential images indicating edges of the subject's body, wherein each image of the plurality of images is generated by taking a derivative of a plurality of pixels across a line and identifying a position of change in a derivative of the line as an edge 
However, the analogous art of Payne of a method and system for measuring visceral fat mass (abstract) teaches:
a) generating, using the video sequence, a plurality of differential images indicating edges of the subject's body, wherein each image of the plurality of images is generated by taking a derivative of a plurality of pixels across a line and identifying a position of change in a derivative of the line as an edge  ([0048], “A very low tissue threshold is used to find the edge of the body (i.e., air/tissue boundary) in the image, and the average transition from air to tissue is calculated. The edge of the body (i.e., air/tissue boundary) is identified by lines 152. The outer edge of the abdominal wall of the body is found by looking for the point of highest negative derivative, traveling towards the center from the outer edge.” The derivative measurement is considered to be the second image as it identifies the edge of the body); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the breathing pattern analysis device of Mostafavi, Sato, and Payne to incorporate the derivative method of 
Primary reference Mostafavi further fails to teach:
b) selecting, using at least one image, at least one region of pixels around an edge of the subject's body; 
c) dividing each selected region of pixels into at least two defined portions, wherein dA is a value describing an intensity of a first portion of the at least two defined portions and wherein dB is a value describing an intensity of a second portion of the at least two defined portions 
However, the analogous art of Sato of a condition analysis apparatus for sampling an object (abstract) teaches:
 b) selecting, using at least one image, at least one region of pixels around an edge of the subject's body ([0067], the 3-D shape produces a region around the edge of a subject’s body; [0078], “In this case, also, the 3-D shape generation section 23 is not necessary, and the output information generation section 24 generates analysis information for displaying the areas defined by the area definition section 22 over the illustration showing the schematic external shape of the body printed on the film”; [0102]; “In addition, in this embodiment, the display 40 displays the defined area over a 3-D shape allowing recognition of the shape of the person 2. Thus, the state of the person 2, in particular the breathing state thereof, can be easily and accurately grasped. Further, the 3-D shape generation section 23 generates a 3-D shape allowing recognition of the body shape of the person 2, allowing the breathing state of the person 
c) dividing each selected region of pixels into at least two defined portions, wherein dA is a value describing an intensity of a first portion of the at least two defined portions and wherein dB is a value describing an intensity of a second portion of the at least two defined portions ([0067], the 3-D shape produces a region around the edge of a subject’s body; [0078], “In this case, also, the 3-D shape generation section 23 is not necessary, and the output information generation section 24 generates analysis information for displaying the areas defined by the area definition section 22 over the illustration showing the schematic external shape of the body printed on the film”; [0102]; “In addition, in this embodiment, the display 40 displays the defined area over a 3-D shape allowing recognition of the shape of the person 2. Thus, the state of the person 2, in particular the breathing state thereof, can be easily and accurately grasped. Further, the 3-D shape generation section 23 generates a 3-D shape allowing recognition of the body shape of the person 2, allowing the breathing state of the person 2 to be clearly grasped.” The defined area over a 3-D shape produces a region of pixels around an edge of the subjects body with the “body shape” representing the edge. This is further shown in figures 7-9 with the 3-D shape providing an edge on the upper portion of the body; [0103], “Displaying sampling-point-moves in respective parts of the body of the person 2 over a 3-D shape showing the external shape of the body facilitates recognition of the sampling-point-moves in the respective parts of the body (in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Sato, and Payne to incorporate the differential image generation and division of the image into multiple regions as taught by Sato because it facilitates recognition between moveable body regions and provides more accurate measurements from a 3-D patient shape movement ([0076]). 
Primary reference Mostafavi further fails to teach:
d) computing, for each selected region of pixels, a differential defined by

    PNG
    media_image1.png
    45
    111
    media_image1.png
    Greyscale

e) calculating a plurality of differentials dI by repeating steps a) to d) for a plurality of image frames in the video sequence; and 
f) assembling a breathing waveform using the computed plurality of differentials d.
However, the analogous art of Miyake of a respiration monitoring apparatus with an image acquisition device (abstract) teaches:
d) computing, for each selected region of pixels, a differential defined by

    PNG
    media_image1.png
    45
    111
    media_image1.png
    Greyscale
 ([0077]-[0081], this section describes differential calculations for calculating a plurality of different shown in equation 5 which teaches to the use of the basic differential equation for a region of pixels as a whole)
e) calculating a plurality of differentials dI by repeating steps a) to d) for a plurality of image frames in the video sequence ([0077]-[0081] for calculation of differentials in equation 5; see also [0082]-[0100] for further calculations related to determination of differences of luminance values of pixels throughout a target region over temporal periods and image frames); and 
f) assembling a breathing waveform using the computed plurality of differentials d ([0100], breathing waveform from the displacement waveform; [0110]; [0165]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Sato, and Payne to incorporate the computation of a plurality of differentials to assemble a breathing waveform as taught by Miyake because changes of displacement speed at neighboring pixels may be substantially equal to each other and a differential equation provides a minimization of error of these neighboring pixels ([0080]). 
Claims 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Sato, in view of Payne, in further view of Miyake as applied to claim 21 above, and further in view of Imamura. 
Regarding claim 22, the combined references of Mostafavi, Sato, Payne and Miyake teach all of the limitations of claim 21. Primary reference Mostafavi further fails to teach:

However, the analogous art of Imamura of a light projection and analysis system (abstract) teaches:
wherein the method further comprises applying a motion-tracking algorithm at step d) comprising determining a shift of each selected region of pixels along at least one of the vertical direction and a horizontal direction ([0040], [0153], shift of the sub-patterns provides a determination of a shift of the pixels for that region as shown in figures 17a-c which would be a horizontal directional shift of the face of the imaged person).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Sato, Payne and Miyake to incorporate the shift determination as taught by Imamura because it enables the calculation of distances such as a distance to the object providing additional tracking accuracy ([0153]). 
Regarding claim 24, the combined references of Mostafavi, Sato, Payne, Miyake and Imamura teach all of the limitations of claim 22. Primary reference Mostafavi further fails to teach:
wherein the method further comprises updating a position of each selected region of pixels using the determined shift
However, the analogous art of Imamura of a light projection and analysis system (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Sato, Payne, Miyake and Imamura to incorporate the shift determination as taught by Imamura because it enables the calculation of distances such as a distance to the object providing additional tracking accuracy ([0153]). 
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Sato, in view of Payne, in view of Miyake, in further view of Imamura as applied to claim 22 above, and further in view of Wang et al. (U.S. Pub. No. 20130211261) hereinafter Wang. 
Regarding claim 23, the combined references of Mostafavi, Sato, Payne, Miyake, and Imamura teach all of the limitations of claim 22. Primary reference Mostafavi further fails to teach:
wherein the method further comprises applying the motion-tracking algorithm approximately every 100 frames of the video sequence
However, the analogous art of Wang of an optical motion sensing system (abstract) teaches:
wherein the method further comprises applying the motion-tracking algorithm approximately every 100 frames of the video sequence ([0021]; [0036], motion tracking for a series of frames including every 100 frames).
. 
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mostafavi, in view of Sato, in further view of Payne as applied to claim 18 above, and further in view of Mestha. 
Regarding claim 25, the combined references of Mostafavi, Sato, and Payne teach all of the limitations of claim 18. Primary reference Mostafavi further fails to teach:
wherein the method further comprises a time delay between photoplethysmography (PPG) signals associated with different body sites, the PPG signals being obtained using the video sequence
However, the analogous art of Mestha of a system for determining an arterial pulse transit time (abstract) teaches:
wherein the method further comprises a time delay between photoplethysmography (PPG) signals associated with different body sites, the PPG signals being obtained using the video sequence ([0012], proximal region 108 and distal region 109 in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined breathing pattern analysis device of Mostafavi, Sato, and Payne to incorporate the determination of . 

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL J TSAI/Primary Examiner, Art Unit 3785